DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on June 29, 2022.
Claims 1 and 8 have been amended. Claims 6-7 and 13-14 have been previously canceled.
Claims 1-5 and 8-12 have been examined. Claims 1-5 and 8-12 (Renumbered to claims 1-10) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to amendments
The objection of claim 1 is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 8 (Renumbered to claims 1 and 6) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1 and 8:
    	“setting a firmware update file on the firmware providing end, the firmware update file including a second firmware image file and a second identification code, wherein the second identification code is added to either one of the front end or the back end of the second firmware image file to obtain the firmware update file; and   	executing a determining process, comprising:   	receiving the firmware update file;   	determining whether the firmware update file conforms to a custom structure according to the first identification code so as to determine whether the second identification code of the firmware update file has a newer version number;”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chiu et al. (US Pub. No. 2010/0169709) – System of Updating Firmware and Method thereof, and Method of Creating Firmware; Sneed et al. (US Pub. No. 2004/0103347) – Method and Apparatus for Firmware Restoration in Modems; and Badri (US Pub. No. 2016/0291967) – Method and System for Updating Firmware. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Chiu et al. (US Pub. No. 2010/0169709)  	Chiu set forth a system and method of updating firmware and a method of creating firmware. The system includes a firmware storage module having first firmware and second firmware. The first and second firmware each have image header file data, including a cyclic redundancy checksum (CRC) and an image header file creation time. The method of updating firmware includes determining whether the first and second firmware have an abnormality according to the CRC information. When an abnormality is present in the first or second firmware, the abnormality-stricken firmware is replaced with new firmware. When the abnormality is absent from the first and second firmware, the first firmware is compared with the second firmware in terms of the image header file creation time such that the firmware with the earlier creation time is replaced by the new firmware. Operable firmware is available even if the firmware updating operation fails. However, Chiu does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 8.    

	Sneed et al. (US Pub. No. 2004/0103347)  	Sneed set forth a process wherein a corrupted firmware in a modem is automatically replaced. Replacement firmware is stored on a host computer. An update server executing on the host responds with firmware image in response to request from modem. Any interface port may be used to receive updated firmware, including a network interface. However, Sneed does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 8.    

	Badri (US Pub. No. 2016/0291967)  	Badri set forth a method for updating firmware in a memory of a device. The method including creating a new firmware image for the device; calculating a checksum of the new firmware image; performing a binary comparison of the new firmware image with an existing firmware image on the device; preparing a new differential data image for the binary comparison of the new firmware image to the existing firmware image; and calculating a checksum of the new differential data image for the binary comparison of the new firmware image to the existing firmware image. However, Badri does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 8.    

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192